Exhibit 10.42

 

LOGO [g86310ex-10.jpg]  

THIRD MODIFICATION TO

LOAN AND SECURITY AGREEMENT

This Third Modification to Loan and Security Agreement (this “Modification”) is
entered into by and between CYGNE DESIGNS, INC., a Delaware corporation
(“Borrower”) and COMERICA BANK, (“Bank”), whose Western Market Headquarters is
located at 333 West Santa Clara Street, San Jose, California as of December 20,
2007.

RECITALS

This Modification is entered into upon the basis of the following facts and
understandings of the parties, which facts and understandings are acknowledged
by the parties to be true and accurate:

Bank and Borrower previously entered into a Loan and Security Agreement
(Accounts and Inventory) dated July 30, 2007, as modified by that certain First
Modification to Loan and Security Agreement dated as of August 27, 2007, and as
further modified by that certain Second Modification to Loan and Security
Agreement dated as of November 7, 2007. The Loan and Security Agreement as so
modified, and as such may be otherwise modified, amended, restated,
supplemented, revised or replaced from time to time prior to the date hereof
shall collectively be referred to herein as the “Agreement”.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as set forth below.

AGREEMENT

1. Incorporation by Reference. The Recitals and the documents referred to
therein are incorporated herein by this reference. Except as otherwise noted,
the terms not defined herein shall have the meaning set forth in the Agreement.

2. Modification to the Agreement. Subject to the satisfaction of the conditions
precedent as set forth in Section 3 hereof, the Agreement is hereby modified as
set forth below.

(a) Section 6.17e. of the Agreement is hereby deleted in its entirety and is
replaced with the following:

“6.17e. a ratio of Debt (excluding Subordinated Debt and deferred tax
liabilities) - to - Tangible Effective Net Worth of not more than 2.50:1.00.”

3. Legal Effect.

(a) Except as specifically set forth in this Modification, all of the terms and
conditions of the Agreement remain in full force and effect. Except as expressly
set forth herein, the execution, delivery, and performance of this Modification
shall not operate as a waiver of, or as an amendment of, any right, power, or
remedy of Bank under the Agreement, as in effect prior to the date hereof.
Borrower ratifies and reaffirms the continuing effectiveness of all promissory
notes, guaranties, security agreements, mortgages, deeds of trust, environmental
agreements, and all other instruments, documents and agreements entered into in
connection with the Agreement.

(b) Borrower represents and warrants that the Representations and Warranties
contained in the Agreement are true and correct as of the date of this
Modification, and that no Event of Default has occurred and is continuing.

(c) The effectiveness of this Modification and each of the documents,
instruments and agreements entered into in connection with this Modification,
including without limit any replacement promissory note entered into in
connection herewith, is conditioned upon receipt by Bank of this Modification
and any other documents which Bank may require to carry out the terms hereof.

Green bagged 1/25/08



--------------------------------------------------------------------------------

4. Miscellaneous Provisions.

(a) This is an integrated Modification and supersedes all prior negotiations and
agreements regarding the subject matter hereof. All amendments hereto must be in
writing and signed by the parties.

(b) This Modification may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.

IN WITNESS WHEREOF, the parties have agreed as of the date first set forth
above.

 

COMERICA BANK     CYGNE DESIGNS, INC.,     a Delaware corporation By:   /s/
Deborah Jenkins     By:   /s/ Bernard Manuel Name:   Deborah Jenkins     Name:  
Bernard Manuel Title:   Vice President – Western Market     Title:   CEO

 

2